Citation Nr: 1242152	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-29 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss for the period from November 3, 2008, to June 6, 2010.

2.  Entitlement to an initial evaluation in excess of 40 percent for bilateral hearing loss for the period beginning June 7, 2010.

3.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with secondary depression for the period from June 7, 2010, to August 30, 2011.

4.  Entitlement to an evaluation in excess of 70 percent for PTSD with secondary depression for the period beginning August 31, 2011.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945.  He received a Combat Infantryman Badge and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Service connection for tinnitus was denied therein, while service connection for bilateral hearing loss was granted with an initial evaluation of 10 percent effective April 28, 2006.  The 10 percent evaluation previously assigned for PTSD was increased to 30 percent effective April 28, 2006.  The Veteran appealed each of these determinations.

Jurisdiction subsequently was transferred back to the Veteran's home RO in Oakland, California.  In an August 2008 rating decision, the RO increased the initial evaluation for bilateral hearing loss to 20 percent effective April 28, 2006.  In a July 2010 rating decision, the initial evaluation for bilateral hearing loss was increased to 40 percent effective June 7, 2010.  The evaluation for PTSD similarly was increased to 50 percent effective June 7, 2010.  It further was recharacterized from an evaluation of PTSD to an evaluation of PTSD with secondary depression.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript of this hearing has been associated with the claims file.

This matter first came before the Board in August 2011.  At the outset, it was noted that the issues of higher initial evaluations for bilateral hearing loss and PTSD between April 28, 2006, and June 6, 2010, and from June 7, 2010, to present remained on appeal pursuant to AB v. Brown, 6 Vet. App. 35 (1993).  The issue of an initial evaluation higher than 20 percent for bilateral hearing loss for the period from April 28, 2006, to June 6, 2010, also was split into two issues of such evaluation for the period from April 28, 2006, to November 2, 2008, and for the period from November 3, 2008, to June 6, 2010.  Service connection for tinnitus next was granted.  Initial evaluations in excess of 20 percent for bilateral hearing loss for the period from April 28, 2006, to November 2, 2008, and in excess of 30 percent for PTSD for the period from April 28, 2006, to June 6, 2010, were denied.  Accordingly, these issues no longer are on appeal.

Initial evaluations in excess of 20 percent for bilateral hearing loss for the period from November 3, 2008, to June 6, 2010, in excess of 40 percent for bilateral hearing loss for the period beginning June 7, 2010, and in excess of 50 percent for PTSD (and thus with secondary depression) for the period beginning June 7, 2010, were remanded for additional development.  This development fully or at least substantially has been completed.  Adjudication accordingly may proceed if otherwise in order.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with); aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Of note is that the aforementioned development led to an August 2012 rating decision in which an evaluation for PTSD with secondary depression of 70 percent was assigned effective September 2, 2011.  It was noted that this date was selected because the Veteran was examined on it.  However, he actually was examined on August 31, 2011 (as set forth below, a VA examination did occur on September 2, 2011, but it was audiological).  The increase to 70 percent therefore should have been effective as of this slightly earlier date.  

Regardless of the effective date, the benefit sought partially was granted.  However, the increase does not cover the entire period on appeal.  It further does not represent the maximum evaluation available for the period it does cover.  The issue of a higher evaluation for PTSD with secondary depression for the period beginning June 7, 2010, therefore remains on appeal split into two issues of an evaluation in excess of 50 percent for the period from June 7, 2010, to August 30, 2011, and in excess of 70 percent for the period beginning August 31, 2011.  See AB, 6 Vet. App. at 35.  

Also of note is that "a request for entitlement to a [TDIU] due to service-connected disabilities, whether expressly raised by a [V]eteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities ... as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Comer v. Peake, 552 F.3d 1662 (Fed. Cir. 2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran's entitlement to a TDIU, as it is reasonably raised by the record, accordingly has been included as an issue on appeal.

Based on consideration of the Veteran's claims file and his Virtual VA "eFolder," no problems with adjudication at this time are identified.  The following determinations therefore are made.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  Results from a November 3, 2008, VA treatment record correspond to auditory acuity level V in each ear.

2.  Results from a June 7, 2010, VA audiological examination and a September 2011 VA audiological examination correspond to auditory acuity level VIII in the right ear.  Results from the former of these examinations correspond to auditory acuity level VII in the left ear, while results from the latter of these examinations correspond to auditory acuity level VI in the left ear.

3.  During the period from June 7, 2010, to August 30, 2011, the Veteran's PTSD with secondary depression did not cause occupational and social impairment with deficiencies in most areas.

4.  During the period beginning August 31, 2011, the Veteran's PTSD with secondary depression did not cause total occupational and social impairment.

5.  The Veteran's service-connected disabilities did not meet the TDIU minimum percent requirement for the period on appeal through November 29, 2007, but did meet this requirement for the period beginning November 30, 2007.  These disabilities alone were of sufficient severity to produce unemployability during this latter period.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for bilateral hearing loss for the period from November 3, 2008, to June 6, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2012).



2.  The criteria for an initial evaluation in excess of 40 percent for bilateral hearing loss for the period beginning June 7, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2012).

3.  The criteria for an evaluation in excess of 50 percent for PTSD with secondary depression for the period from June 7, 2010, to August 30, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2012).

4.  The criteria for an evaluation in excess of 70 percent for PTSD with secondary depression for the period beginning August 31, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2012).

5.  The criteria for a TDIU have been met as of November 30, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information regarding the assignment of an initial evaluation and effective date therefore must be included in case service connection is awarded.  Id.  With respect to higher evaluation claims, generic rather than specific information of the evidence needed to substantiate the claim must be provided.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).  This includes evidence demonstrating a worsening or increase in severity of the service-connected disability and the effect that worsening has on employment.  Id.  Information on how evaluations and effective dates are assigned also must be provided.  Id.; see also Dingess, 19 Vet. App. at 473.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The bilateral hearing loss issue comprising this matter initially was one of entitlement to service connection while the PTSD with secondary depression issue was one of entitlement to a higher evaluation, as noted above.  A May 2007 letter informed the Veteran of the criteria for establishing service connection as well as a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He further was informed therein of the how VA determines evaluations, which was noted to include consideration of the impact on employment, and effective dates.  The letter accordingly addressed all notice elements and preceded the initial adjudication by the AOJ, which in this case is the RO, in August 2007.  

Nothing more than the aforementioned is required.  It follows that the August 2008 letters and the letter dated in July 2010 readdressing some of the notice elements went above and beyond what was necessary.  One of the August 2008 letters further went above and beyond what was necessary by providing specific as well as general notice regarding the evaluation notice element for both bilateral hearing loss and PTSD with secondary depression.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

The Veteran's service treatment records and VA treatment records have been obtained.  This occurred through VA's efforts, him submitting them on his own behalf, or both.  Of note is that some of the VA treatment records, specifically updated records, were obtained in compliance with the Board's August 2011 remand.  No pertinent private treatment records have been obtained by VA.  Indeed, no private individuals or facilities providing treatment for his bilateral hearing loss of PTSD with secondary depression have been identified by the Veteran or his representative.  It follows that requests for treatment records from such individuals or facilities could not have been made.  The Veteran, as well as his representative, also has not submitted any such treatment records.  He rather has indicated not having any pertinent treatment outside VA.

VA audiological examinations concerning the Veteran's bilateral hearing loss were performed on June 7, 2010, and in September 2011.  VA PTSD examinations were performed on June 7, 2010, and on August 31, 2011.  The August and September 2011 examinations were conducted pursuant to the Board's August 2011 remand.  Each examiner reviewed the Veteran's claims file.  Each also interviewed the Veteran regarding his relevant symptomatology.  The audiological examiners documented his report of difficulty understanding speech in all listening situations even with hearing aids.  Each audiological examination thus included a "full description of the effects of disability upon the person's ordinary activity," as required under Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Even if the description in one or both of these examinations was somehow defective, the Veteran bears the burden of demonstrating prejudice resulting therefrom.  Id.  Neither he nor his representative has made, or even attempted to make, any such demonstration here.  Each examiner finally undertook an auditory or mental assessment as applicable.  As such, all questions necessary to render the determinations made herein were answered.  Each of the examinations accordingly is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations as those providing sufficient detail so that the Board can perform a fully informed evaluation).

Acknowledgement is given to the statement of the Veteran's representative in the November 2012 Post-Remand Brief that the sterile, controlled environment of a VA audiological examination does not replicate the ordinary conditions of life.  In other words, the representative appears to argue that VA audiological examinations to include the Veteran's are inadequate to assess the severity of bilateral hearing loss.  It is true that VA audiological examinations are conducted in a sound controlled room.  Yet such has been found appropriate.  Martinak, 21 Vet. App. at 447.  It thus cannot be said that the Veteran's VA audiological examinations are inadequate since they were conducted in a sound controlled room.

Discussion of the Veteran's May 2011 Travel Board hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  The issues on appeal were identified at the hearing as they stood at the time (the splits of one issue into two occurred later).  They were explained in that information was elicited from the Veteran his bilateral hearing loss and PTSD with secondary depression symptoms and their severity.  It additionally was discussed with him that there is very little discretion in awarding evaluations for bilateral hearing loss, which is set forth in greater detail below, as well as that Global Assessment of Functioning (GAF) scores are a consideration in evaluating PTSD with secondary depression.  An attempt was made to identify relevant evidence that may have been overlooked, particularly treatment records, in that information was elicited from the Veteran regarding who has treated him for his bilateral hearing loss and PTSD with secondary depression.  He reported only VA treatment, for which some treatment records already had been obtained and it was unclear whether or not other treatment records had been obtained.  60 days were provided for the submission of any such outstanding records.  Neither the Veteran nor his representative submitted any VA treatment records during this timeframe, but this is of no consequence in light of the above finding that VA treatment records to include update records now have been obtained.

It is significant that neither the Veteran nor his representative has identified any further development necessary for fair adjudication that has not been completed.  The record also does not indicate any such development.  The Board thus finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  

As both the duty to notify and the duty to assist have been met, adjudication may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Higher Evaluations

The Veteran seeks a higher initial evaluation for his bilateral hearing loss and a higher evaluation for his PTSD with secondary depression.  He contends that his bilateral hearing loss was more severe than contemplated by a 20 percent initial evaluation for the period from November 3, 2008, to June 6, 2010, and has been more severe than contemplated by a 40 percent initial evaluation for the period beginning June 7, 2010.  He contends that his PTSD with secondary depression was more severe than contemplated by a 50 percent evaluation for the period from June 7, 2010, to August 30, 2011, and has been more severe than contemplated an evaluation of 70 percent for the period beginning August 31, 2011.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for a specific percentage for that disability.  The percentage evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  One is assigned by comparing the extent to which a Veteran's service-connected disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the criteria for the percentage evaluations.  Id.; 38 C.F.R. § 4.10; Schafrath, 1 Vet. App. at 589.  It is not expected, especially with a more fully described disability, that all cases will show all the specified criteria for a percentage evaluation.  38 C.F.R. § 4.21.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Consideration must be given to whether staged ratings are warranted at any point during the pendency of the claim where an appeal arises from an initially assigned disability rating, as is the case here with respect to bilateral hearing loss.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The same consideration further must be given where entitlement to compensation has already been established and an increase in the disability evaluation is at issue, even though the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994); Hart, 21 Vet. App. at 505.  This is the case here with respect to PTSD with secondary depression.  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

The Board must account for evidence that it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  An assessment of all elements affecting the probative value of the evidence indeed must be undertaken.  38 C.F.R. § 4.6.  This includes both medical evidence as well as lay (non medical) evidence.  

Lay evidence indeed may be sufficient by itself to support a claim.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).  

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his/her personal knowledge.  Id.  In weighing credibility, discounting of competent testimony or statements from a lay person may occur "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.  

Of note at the outset, the Veteran is a lay person because there is no indication that he possesses any kind of medical background.  He is competent in reporting his symptoms and in describing their impact because his experiences both.  He is credible in reporting his symptoms and in describing their impact because no reason for doubt exists.  The Veteran's competency and credibility therefore is conceded where at issue in the discussion below.

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Only the most salient evidence is discussed below although all the evidence has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

1.  Bilateral Hearing Loss

Bilateral hearing loss is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Examinations for hearing impairment must be conducted by a state licensed audiologist.  38 C.F.R. § 4.85(a).  Hearing acuity is measured by the results of a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (hertz).  38 C.F.R. § 4.85(a) and (d).  Examinations are conducted without the use of hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels to evaluate the degree of hearing loss disability based on the examination results, ranging from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85(b) and (c).  The auditory acuity level usually is derived from Table VI, which considers both pure tone threshold average and percent of speech discrimination.  38 C.F.R. § 4.85(b).  However, Table VIa, which considers only pure tone threshold average, is used when the examiner certifies that use of speech discrimination test results is not appropriate for reasons such as language difficulties or inconsistent scores.  38 C.F.R. § 4.85(c).

38 C.F.R. § 4.86 additionally specifies two exceptional patterns of hearing impairment.  The first exceptional pattern exists when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In this circumstance, the rating specialist must determine the auditory acuity level for each ear from either Table VI or Table VIa, whichever results in the higher level.  Id.  The second exceptional pattern exists when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  38 C.F.R. § 4.86(b).  Here also, the auditory acuity level for each ear will be selected from either Table VI or Table VIa, whichever results is the higher level.  Id.  However, in this instance that level then will be elevated to the next higher level.  Id.

Based on the intersection point of the auditory acuity level assigned to each ear, a disability percentage rating for hearing impairment is derived from Table VII.  38 C.F.R. § 4.85(e); see also Bruce v. West, 11 Vet. App. 405 (1998).

a.  Period from November 3, 2008, to June 6, 2010

A VA treatment record dated on November 3, 2008, includes pure tone thresholds presented graphically.  The Board may interpret these into numerical thresholds if able to do so.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting that the Board may engage in such interpretation if it felt it had the expertise); see also Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that the Court cannot engage in such interpretation because it involves fact finding but that the Board, as fact finder, can).  If unable to do so, VA must seek clarification or explain why such clarification is not needed.  Id.  

Here, the exact numerical pure tone thresholds or at least a very close approximation thereto is simple enough for the Board to interpret from the graph.  The Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ

1000
2000
3000
4000
RIGHT
50
55
75
80
LEFT
60
60
65
75

Pure tone threshold levels averaged 65 decibels in each ear.  Speech discrimination was 56 percent for the right ear and 76 percent for the left ear.  The test used in this regard was not specified.  

The Board finds, given the above, that an initial evaluation higher than 20 percent for bilateral hearing loss for the period from November 3, 2008, to June 6, 2010, is not warranted.  Disability evaluations for hearing impairment are derived mechanically from the auditory acuity level assigned based on audiological examination test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, there is very little judgment involved in determining the evaluation because these test results are dispositive.  

The test results from the November 3, 2008, VA treatment record do not represent an exceptional pattern of hearing loss in the right ear.  Therefore, the auditory acuity level for this ear should be derived only from Table VI.  Yet this is not possible in this case because such table requires speech discrimination percentages obtained from use of the Maryland CNC test.  It is unclear whether this test or another test was used to determining the Veteran's speech discrimination percentages.  As such, the right ear auditory acuity level shall be derived from Table VIA.  The test results correspond to a right ear auditory acuity level of V under this table.  

The test results from the November 3, 2008, VA treatment record represent an exceptional pattern of hearing loss in the left ear.  Therefore, the auditory acuity level for this ear should be derived from Table VI or from Table VIA.  Only Table VIA is used for the same reason discussed above with respect to the right ear.  The test results correspond to a right ear auditory acuity level of V under this table.  


The intersection point of auditory acuity level V for the right ear and auditory acuity level V for the left ear under Table VII shows that a 20 percent initial evaluation is warranted.  As such, the preponderance of the evidence is against an initial evaluation in excess of 20 percent for the Veteran's bilateral hearing loss for any portion of the period from November 3, 2008, to June 6, 2010.  The benefit of the doubt rule accordingly does not apply.  It further follows that a staged evaluation is not appropriate.

b.  Period Beginning June 7, 2010

Pure tone threshold levels, in decibels, at the June 7, 2010, VA audiological examination were as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
50
60
75
85
LEFT
60
70
85
100

Pure tone threshold levels averaged 68 (rounded from 67.50) decibels for the right ear and 79 (rounded from 78.75) decibels for the left ear.  Use of the Maryland CNC test revealed speech discrimination of 52 percent in right ear and 60 percent in the left ear.  

Pure tone threshold levels, in decibels, were found as follows at the September 2011 VA audiological examination:


HERTZ

1000
2000
3000
4000
RIGHT
45
60
80
85
LEFT
60
70
80
90

Pure tone threshold levels averaged 68 (rounded from 67.50) decibels for the right ear and 75 decibels for the left ear.  Use of the Maryland CNC test revealed speech discrimination of 52 percent in the right ear and 68 percent in the left ear.  

Based on the above, the Board finds that an initial evaluation higher than 40 percent for bilateral hearing loss for the period beginning June 7, 2010, is not warranted.  That disability evaluations for hearing impairment are derived mechanically from the auditory acuity level assigned based on audiological examination test results is reiterated.  Lendenmann, 3 Vet. App. at 345.  In other words, there is very little judgment involved in determining the evaluation because these test results are dispositive.  

Neither the test results from the June 7, 2010, VA audiological examination nor the test results from the September 2011 VA audiological examination represent an exceptional pattern of hearing loss in the right ear.  Therefore, the auditory acuity level for this ear will be derived only from Table VI.  The test results from both examinations correspond to a right ear auditory acuity level of VIII under this table.  

Both the test results from the June 7, 2010, VA audiological examination nor the test results from the September 2011 VA audiological examination represent an exceptional pattern of hearing loss in the left ear.  Therefore, the auditory acuity level for this ear will be derived from Table VI or from Table VIA.  The test results from the June 7, 2010, examination correspond to a left ear auditory acuity level of VII under Table VI and of VII under Table VIA.  The test results from the September 2011 examination correspond to a left ear auditory acuity level of VI under Table VI and of VI under Table VIA.  Regardless of the table used, the left ear auditory acuity level thus was VII at the June 7, 2010, examination and VI at the September 2011 examination.

The intersection point of auditory acuity level VIII for the right ear and auditory acuity level VII as well as VI for the left ear under Table VII shows that a 40 percent initial evaluation is warranted.  As such, the preponderance of the evidence is against an initial evaluation in excess of 40 percent for the Veteran's bilateral hearing loss for any portion of the period beginning June 7, 2010.  The benefit of the doubt rule accordingly does not apply.  It further follows that a staged evaluation is not appropriate.

2.  PTSD with Secondary Depression

The Veteran's PTSD with secondary depression is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this regulation, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum 100 percent evaluation is reserved for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.


GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Score ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of impairment, by GAF score or by words, thus is to be considered but is not determinative.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  The symptoms listed in Diagnostic Code 9411 further are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required that "all, most, or even some of the enumerated symptoms" be found in order to assign a particular evaluation.  Id.  Rather, all manifested symptoms that impact occupational or social impairment must be considered.  Id.; 38 C.F.R. § 4.126.  If they demonstrate occupational and social impairment equivalent to what would be caused by the symptoms listed, then the appropriate equivalent evaluation will be assigned.  Id.  



a.  Period from June 7, 2010, to August 30, 2011

Upon VA PTSD examination on June 7, 2010, the Veteran reported intrusive and distressing recollections of his in-service stressors weekly, flashbacks four to five times per month, nightmares twice a month, fragmented and less than five hours of sleep per night, some efforts to avoid anything associated with or arousing recollections of his in-service stressors, memory loss for some things, difficulty concentrating, some sense of a foreshortened future in that his health is not what it used to be, feeling intermittently depressed, additionally having intermittent anergia and anhedonia as well as hopelessness, anxiety, fluctuating weight, feeling somewhat detached and estranged from others, irritability or outbursts of anger, hypervigilance, exaggerated startle reflex, and obsessive or ritualistic behavior in that he plays with his ears a lot.  The Veteran noted that he is close with his wife and two children, has friends, is active in national organizations for Veterans, and in his leisure time plays golf as well as is a volunteer VA shuttle driver.  He recounted retiring in 1983.

The Veteran was found to be casually attired, and his eye contact was good.  He was fully oriented.  His speech was fluent and of normal rate and rhythm.  The Veteran's mood and effect were "not too bad."  He did not have impairment of thought process or communication.  No inappropriate behavior was noted.  A GAF score of 48 was assigned.  It was noted that the Veteran is independent in his activities of daily living.

A September 2010 VA treatment record documents that the Veteran complained of intermittent symptoms.  He indicated that his mood was stable.  He further indicated that he goes to a senior center to exercise.  

At the May 2011 Travel Board hearing, the Veteran testified that his mood and memory were lousy.  He testified that his nightmares occurred two to three times per week, and that every little thing bothers him.  He finally testified that he gets panic attacks and anxiousness all the time, noting that he is quick tempered.  A consequential impact on his family was noted.

The Board finds, in light of the above, that an evaluation higher than 50 percent is not warranted for PTSD with secondary depression for the period from June 7, 2010, to August 30, 2011.  That the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity during the aforementioned period is recognized by the assigned 50 percent evaluation.  Yet there is no indication that these symptoms caused even occupational and social impairment with deficiencies in most areas much less total occupational and social impairment.  

Neither occupational and social impairment with deficiencies in most areas nor total occupational and social impairment was caused by the symptoms manifested by the Veteran.  That these symptoms caused mood disturbance is conceded.  However, he had little to any deficiency in all other areas as a result of them.  He was not going to school or even working, but the Veteran was involved with national organizations for Veterans and a volunteer VA shuttle driver.  In other words, he engaged in some employment-like activities.  No problems were identified with his performance in these activities.  That he was able to maintain them indeed suggests there were no problems or at least no significant problems.  This includes problems with judgment and thinking.  The relationships between the Veteran and his wife and children, though impacted by his symptoms, were close.  He had further socialization with friends as well as at a senior center.  Interaction between him and the VA examiner and the VA treatment provider, both of whom had minimal contact with him, was not noted to be problematic.  Interaction at the Travel Board hearing between the Veteran and the undersigned, a stranger, further was polite and extremely pleasant.  

Taking the Veteran's manifested symptoms as a whole, a GAF score of 48 was assigned.  This score signifies that he had serious bordering on moderate symptoms or serious bordering on moderate impairment in occupational and social functioning.  It does not signify that he had severe symptoms or severe occupational and social functioning.  It thus conveys symptoms productive of occupational and social impairment of lesser severity than that with deficiencies in most areas.

Of additional import, none of the symptoms enumerated as being indicative of causing total occupational and social impairment were manifested by the Veteran.  None of the symptoms enumerated as being indicative of causing occupational and social impairment with deficiencies in most areas further were manifested by him either.  The Veteran playing with his ears was noted as an obsessional behavior, but such would not have interfered with routine activities.  Irritability was noted, but not with periods of violence conveying impaired impulse control.  Finally, chronic depression was indicated.  The Veteran was noted to be functioning independently, however.  Absent is any mention of suicidal ideation, speech impairment, near-continuous panic, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Indeed, the opposite of many of these was the case.  

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged evaluations within the period from June 7, 2010, to August 30, 2011, are warranted.  It follows that such evaluations are not warranted since the above findings apply to this entire period.

b.  Period Beginning August 31, 2011

The Veteran complained of suicidal ideation at the August 31, 2011, VA PTSD examination.  He additionally complained of the same symptoms at this examination as he did at the June 7, 2010, VA PTSD examination.  He gave examples of memory loss to include forgetting names, directions, or recent events.  The Veteran indicated that his continuing symptoms had gotten worse.  For example, he noted increased disturbing dreams of his in-service stressors leading to inadequate sleep.  He also noted that he constantly is bothered by memories of these stressors as well as his reactions thereto and consequential mood changes.  He finally noted that his moodiness and irritability has affected his marital and other family relationships.  The Veteran characterized the relationship with his wife as fair.  He stated that he continues to volunteer with national organizations for Veterans and at his local VA.  It was determined that he had occupational and social impairment with reduced reliability and productivity.  A GAF score of 55 was assigned.  

September 2011 VA treatment records reveal the following.  The Veteran once again reported many of the symptoms previously endorsed by him.  He noted that his nightmares were worsening, his sleep was poorer, and depression or decreased mood for quite some time.  Additionally, the Veteran reported feeling tired and lacking energy, moving and speaking slowly, an inability to relax, tension, a short temper, decreased appetite, and some weight loss.  He felt badly about himself and thought he would be better off dead, but was not suicidal.  He further indicated withdrawal from once pleasurable activities, like going to the senior center.  Medication was prescribed.

Based on the above, the Board finds that an evaluation higher than 70 percent is not warranted for PTSD with secondary depression for the period beginning August 31, 2011.  It is reiterated that the examiner's determination that there was only occupational and social impairment with reduced reliability and productivity is not determinative.  That the Veteran's symptoms cause occupational and social impairment with deficiencies in most areas during this period indeed is recognized by the assigned 70 percent evaluation.  Yet there is no indication that these symptoms cause total occupational and social impairment.  

Total occupational and social impairment has not been caused by the symptoms manifested by the Veteran.  It is reiterated that he has not been going to school and is not employed.  However, this is not because of his symptoms.  It instead is because he retired many years ago.  The Veteran continued with his employment-like activity of being volunteering at national organizations and VA despite his symptoms.  This suggests the ability to function occupationally at least on some level.  The ability to function socially at least on some level also is evident.  Acknowledgement is given to the fact that the Veteran no longer socializes at the senior center.  No mention was made of him maintaining his previous friendships or of the quality of his relationships with his children.  Yet the Veteran remains married notwithstanding that he characterized the relationship with his wife less positively than before.  Interaction between him and the VA examiner, a stranger, was not noted to be problematic.  

Taking the Veteran's manifested symptoms as a whole, a GAF score of 55 was assigned.  This score signifies that he had only moderate symptoms or moderate impairment in occupational and social functioning.  Accordingly, it conveys symptoms productive of occupational and social impairment which is less than total.

Of additional import, none of the symptoms enumerated as being indicative of causing total occupational and social impairment were manifested by the Veteran.  He thinks about suicide, but it never has been suggested that he intends to act on these thoughts.  Indeed, no suicide attempts have been noted.  It thus cannot be said that the Veteran is a persistent danger to himself.  Memory loss to include forgetting names exists.  No reference was made to whose names are forgotten.  That it was the name of a close relative like the Veteran's wife or one of his children is extremely unlikely, however.  He discussed them, so reference to his inability to recall one or more of their names would be expected.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (a lack of notation of a symptom where such notation would normally be expected may be considered as evidence that the symptom did not exist).  Absent is any mention of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger to hurting others, intermittent inability to perform activities of daily living such as maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for his own name or occupation.  Indeed, the opposite of many of these was the case.  

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged evaluations within the period beginning August 31, 2011, are warranted.  It follows that such evaluations are not warranted since the above findings apply to this entire period.

B.  Extraschedular

The above determination continuing the initial evaluations for the Veteran's bilateral hearing loss and the evaluations for his PTSD with secondary depression, as they involve application of pertinent provisions of the VA's Schedule for Rating Disabilities, are made on a schedular basis.  One other avenue exists through which a higher evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).

Steps to be taken regarding extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.

Here, neither the Veteran nor his representative has argued for an extraschedular initial evaluation or evaluation.  There is no indication otherwise that his bilateral hearing loss or PTSD with secondary depression could not or cannot be contemplated adequately by the applicable schedular evaluation criteria discussed above.  The symptoms of the Veteran's bilateral hearing loss are difficulty hearing and, as noted above, understanding speech.  The schedular evaluation criteria address them.  These criteria indeed are based on hearing acuity at various frequencies and on the ability to understand spoken words.  They thus contemplate problems hearing to include spoken words.  The Veteran's PTSD with secondary depression has numerous symptoms.  Some of these symptoms specifically are accounted for by the schedular evaluation criteria.  The rest specifically are accounted for by associated caselaw, specifically Mauerhan.  These sources thus contemplate all of the Veteran's symptoms.

Higher evaluations for both bilateral hearing loss and PTSD with secondary depression exist pursuant to the applicable schedular evaluation criteria.  The initial evaluations and evaluations continued herein accurately describe the severity of the Veteran's bilateral hearing loss and PTSD with secondary depression disabilities because, as explained above, higher evaluations are not warranted.  The effect each had or has on him is encompassed by the aforementioned respective initial evaluations or evaluations, in other words.  This effect was discussed above with respect to PTSD with secondary depression.  With respect to bilateral hearing loss, this effect includes his missing a lot of what is said, needing to see a speaker's lips, and having to turn up the volume on the television due to bilateral hearing loss.  

Given that the applicable schedular evaluation criteria are adequate, the Board finds that the Veteran does not manifest an exceptional bilateral hearing loss disability picture or PTSD with secondary depression disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization accordingly is unnecessary.  Further, referral for consideration of the assignment of an evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

III.  Total Disability Evaluation Based on Individual Unemployability

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.c.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  

When jobs are not realistically within his physical and mental capabilities, a Veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A Veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent evaluation.  If he has one service-connected disability, it must be evaluated at 60 percent or more.  If he has two or more service-connected disabilities, at least one disability must be evaluated at 40 percent or more and the combined evaluation of all the disabilities must be 70 percent or more.  The following will be considered as one disability with respect to the minimum percent evaluation:  (1) disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id. 

At this point, the Board finds that for the analysis undertaken below relating to entitlement to schedular TDIU under 38 C.F.R. § 4.16(a), all of the Veteran's service-connected disabilities are considered as one.  Review of the rating and Board decisions granting service connection shows that all stem from the common etiology of combat.  Multiple injuries were incurred in action, in other words.  

Where the Veteran does not meet the above percentage evaluation requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the Veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service because the Board cannot assign a TDIU on an extraschedular basis in the first instance.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash, 8 Vet. App. at 218.

Like above, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson, 7 Vet. App. at 36, Masors, 2 Vet. App. at 181; Wilson, 2 Vet. App. at 614; Hatlestad, 1 Vet. App. at 164; Gilbert, 1 Vet. App. at 49.  This includes both medical and lay evidence.  The benefit of the doubt also once again must be considered if applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.

Only the most salient evidence is presented below in relation to these questions, like above, although all the evidence has been reviewed.  See Gonzales, 218 F.3d at 1378.  

Service connection is in effect for tinnitus in addition to bilateral hearing loss and PTSD with secondary depression, as noted above.  It also is in effect for a right elbow disability, a right wrist disability, a right cheek scar, and a superficial right elbow scar.  Noncompensable evaluations have been assigned to each of these scars since April 1946.  The same evaluation was assigned for the right elbow disability at that time.  10 percent evaluations have been assigned for tinnitus effective April 28, 2006, and for the right elbow and wrist disabilities effective November 30, 2007.  PTSD further was assigned a 10 percent evaluation effective October 2004.  It is reiterated that PTSD was assigned a 30 percent evaluation effective April 28, 2006, while the 50 percent evaluation effective June 7, 2010, and the 70 percent evaluation effective August 31, 2011 (erroneously listed as September 2, 2011) for PTSD with secondary depression are continued herein.  Bilateral hearing loss was assigned a 20 percent evaluation in April 2006.  It is reiterated that this evaluation was continued herein for the period from November 3, 2008, to June 6, 2010, while a 40 percent evaluation was continued for the period beginning June 7, 2010.  

The combined evaluation for service-connected disabilities is derived not by simply adding together the evaluations for each individual service-connected disability but by use of a combined ratings table.  38 C.F.R. § 4.25.  Starting in April 28, 2006, when the instant claim was filed, a 50 percent combined evaluation was in effect.  A 60 percent combined evaluation was in effect as of November 30, 2007, and an 80 percent combined evaluation was in effect as of June 7, 2010.  Finally, a 90 percent combined evaluation has been in effect since August 31, 2011 (erroneously listed as September 2, 2011).

The evidence, particularly VA examinations to include the aforementioned as well as older VA examinations, documents the following in addition to the above.  With respect to level of education, special training, and previous work experience, the Veteran completed two years of high school.  He worked in a factory making men's suits immediately after his service.  He thereafter worked in construction from approximately 30 years.  He recounted that got along well with his supervisors and coworkers.  The Veteran further recounted that his mental health problems did not interfere with his employment.  However, he admitted being "picky" at times and yelling at his employees when he was a supervisor.  Reference further was made to him having been fired or leaving jobs when pushed too hard.  As noted above, the Veteran retired in 1983.  He recounted that this was because he eligible due to being 62 years old and because the physical activity required had gotten to be too much or too hard for him.  He denied this was due to mental health problems.  In June 2007, the Veteran thought he could not go back to work because of his asthma.  It was determined that his bilateral hearing loss does not impact his ordinary conditions of life including work in September 2011.

For the period through November 29, 2007, the minimum schedular percent evaluation requirement under 38 C.F.R. § 4.16(a) has not been met.  Indeed, the total combined evaluation for the Veteran's service-connected disabilities is 50 percent.  Accordingly, TDIU for the period through November 29, 2007, may be awarded only on an extraschedular basis under 38 C.F.R. § 4.16(b).  The remaining question during this period is whether the Veteran's service-connected disabilities alone were of productive unemployability such that referral to the Director of the Compensation and Pension Service is required.  

The Board has considered the evidence and finds that for the period through November 29, 2007, the nature and severity of the Veteran's service-connected disabilities alone in producing unemployability does not warrant referral to the Director of the Compensation and Pension Service for extra-schedular consideration.  The Veteran did not work during this period, having retired decades before it began.  It is reiterated, however, that his service-connected right cheek scar, superficial right elbow scar, and right elbow disability were evaluated as noncompensable during the aforementioned period.  Evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, it follows that the right cheek scar, superficial right elbow scar, and right elbow disability had no occupational effects on the Veteran.

That leaves the Veteran's service-connected bilateral hearing loss, tinnitus, and PTSD for the period through November 29, 2007.  These disabilities, especially when considered together, concededly interfered with his ability to obtain and maintain substantially gainful employment.  They indeed caused a reduced ability to hear and particularly understand speech, sleep problems, as well as mood, concentration, and memory problems.  Yet they did not prevent him from obtaining and maintaining substantially gainful employment.  The Veteran's education was quite limited, and his work history was comprised almost exclusively of construction work.  He never undertook special training.  It follows that he was restricted to physical jobs during the aforementioned period.  None of his service-connected disabilities then were physical in nature, however.  Thus, the Veteran is deemed to have been capable of performing the requirements of a physical job.  This is true notwithstanding his age since age is not a factor for consideration.  Moreover, there is nothing in the evidence before the Board suggesting that any impairments caused by his service-connected disabilities could not have been accommodated in a physical position.  Accordingly, referral for consideration of TDIU on an extrashcedular basis under 38 C.F.R. § 4.16(b) is not warranted 

For the period beginning November 30, 2007, however, the minimum percent evaluation requirement is met.  When considered as one, the evaluation for the Veteran's service-connected disabilities indeed is 60 percent or higher.  It follows that a TDIU during the aforementioned period may be awarded on a schedular basis.  The remaining question during this period is whether the Veteran's service-connected disabilities alone were of sufficient severity to produce unemployability.  

Based on the above, the Board finds that the Veteran's service-connected disabilities alone were of sufficient severity to produce unemployability for the period beginning November 30, 2007.  Once again of primary import is that he retired decades before this period and thus did not work during it.  His service-connected bilateral hearing loss, tinnitus, and PTSD are for consideration, like above.  In addition, his service-connected right elbow disability and right wrist disability are for consideration.  

These disabilities, especially when considered together, concededly interfered with and continued to interfere with his ability to obtain and maintain substantially gainful employment in either physical or sedentary occupations that may otherwise be suitable for the Veteran.  The disabilities indeed prevented him and continue to prevent him from obtaining and maintaining substantially gainful employment.  The bilateral hearing loss, tinnitus, and PTSD once again result in a reduced ability to hear and particularly understand speech, sleep problems, as well as mood, concentration, and memory problems.  These impairments grew more significant than they were during the period through November 29, 2007, starting in or around June 2010.  Intrusive and distressing recollections as well as flashbacks further were added as impairments.  Accordingly, the impairments became harder to accommodate until it was impossible to do so for most of them.  Of note in this regard is that there is nothing an employer can do to prevent the Veteran from having recollections and flashbacks, improve his sleep, or keep him from being moody.  Constant supervision to cure concentration and memory problems, when instructions given one at a time became ineffective, is not feasible.  Perhaps more significant, the Veteran's service-connected right elbow and right wrist disabilities are physical in nature.  They caused and continue to cause problems with use of his right arm.  His capacity to perform the requirements of a physical job accordingly was and remains substantially impaired if not prevented altogether.  It follows that he was and is not capable of performing the requirements of physical jobs for which he is qualified in light of his education and employment history.  

In sum, there is no basis upon which to justify potentially awarding a TDIU on an extraschedular basis for the period through November 29, 2007.  Referral to the Director of the Compensation and Pension Service therefore is not required.  However, for the period beginning November 30, 2007, an award of TDIU on a scheduled basis is warranted.


	(CONTINUED ON NEXT PAGE)

ORDER

An initial evaluation in excess of 20 percent for bilateral hearing loss for the period from November 3, 2008, to June 6, 2010, is denied.

An initial evaluation in excess of 40 percent for bilateral hearing loss for the period beginning June 7, 2010, is denied.

An evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with secondary depression for the period from June 7, 2010, to August 30, 2011, is denied.

An evaluation in excess of 70 percent for PTSD with secondary depression for the period beginning August 31, 2011, is denied.

A TDIU is granted as of November 30, 2007, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


